Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Restriction is required under 35 U.S.C. 121 and 372 because:
	The instant application which is a national stage application, submitted under 35 U.S.C. 371, lacks unity of inventions under 37 CFR 1.475. Claims 118-137 contain the following inventions or group of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. See MPEP 1893.03(d).
Claims 118-137 are drawn to three separate inventive concepts, each requiring separate and independent search for prior art.
	The three Groups are as follows:
Claims 118-125 are drawn to general laser scanning belonging to G01S7/4817, simultaneous measurement of distance and other coordinates belonging to G01S17/42, evaluation of distance and position belonging to G01S7/4808, and using transmitters and receivers belonging to G01S7/4811.
Claims 126-129 are drawn to general laser scanning belonging to G01S7/4817, measurement of two or more coordinates such as surfaces belonging to G01B11/002, measurement of depth belonging to G01B11/22, and two-dimensional image generation belonging to G06T11/00.
Claims 130-137 are drawn to general laser scanning belonging to G01S7/4817, sensor alignment belonging to G01S7/4972, three-dimensional imaging with simultaneous measurement of time-of-flight belonging to G01S17/894, and range imaging belonging to G06T2207/10028.
	The inventions are distinct, each from the other, because inventions of Groups I, II and III lack unity of invention for reasons outlined in the above.
Furthermore, the inventions are distinct, each from the other, because inventions of Groups I, II and III are directed to distinct inventions where each Group has a separate utility.
Restriction for examination purposes as indicated is proper for the above-noted reasons and there would be a serious search and/or examination burden if restrictions were not made.
Applicant is advised that in order for the reply to this requirement to be complete, it must include:
	(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143);
	(ii) identification of the claims encompassing the elected invention; and
	(iii) in order to expedite the prosecution of the present application, the non-elected claims should be canceled in response to this Office action.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition, under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485